DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 33-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makiuchi (US 2012/0157585, of record) and further in view of Komori (US 2016/0046790, of record) and Mirtain (US 3,786,851, newly cited).  
	Makiuchi is directed to a tire rubber composition comprising at least one diene elastomer, a reinforcing filler, a crosslinking system, an antioxidant, and 0.2-10 phr of an alkali metal or alkaline metal acetylacetonate (Paragraph 10).  In terms of the reinforcing filler, Makiuchi teaches a loading between 30 and 100 phr for an internal tire member and between 40 and 150 phr for an external member (Paragraphs 51 and 52).  Makiuchi specifically mentions carbon blacks of the 100, 200, 300, 600, or 700 series (Paragraph 54).  In such an instance, however, Makiuchi fails to specifically suggest the inclusion of multiple carbon blacks as required by the claims.
	Komori, on the other hand, is similarly directed to a tire construction.  More particularly, Komori teaches the use of multiple carbon blacks in tire inner members, such as a breaker or a ply, in order to achieve high rubber strength and fuel efficiency, wherein a first carbon black (carbon black A) has a surface area less than 50m2/g and a loading between 5 phr and 55 phr and a second carbon black (carbon black B) has a surface area greater than 50 m2/g and a loading between 0 and 30 phr (Paragraphs 23 and 24).  One of ordinary skill in the art at the time of the invention would have found it obvious to use first and second carbon blacks as taught by Komori in the tire of Makiuchi since (a) Makiuchi teaches carbon blacks having low surface areas (100, 200, and 300 series) and high surface areas (600 and 700 series) and (b) Komori teaches specific benefits associated with using a combination of low surface area carbon blacks and high surface area carbon blacks.
	Lastly, regarding claim 1, Makiuchi broadly teaches the inclusion of multiple crossed crown plies and multiple and at least one protective ply or zero degree ply (Paragraph 120).  While Makiuchi fails to specifically disclose cord materials and cord constructions, the claimed arrangement in which steel monofilaments are used in the crossed crown plies and heat shrinkable textile materials are used in the zero degree ply is consistent with common tire constructions.  Mirtain provides one example that discloses the claimed arrangement (Abstract, Column 1, Lines 15-23, and Column 3, Lines 8+).  One of ordinary skill in the art at the time of the invention would have found it obvious to use conventional cord materials and cord constructions in the tire of Makiuchi.       
	Regarding claims 34-36, Makiuchi teaches the use of several, conventional diene based elastomers, including natural rubber and synthetic polyisoprenes (Paragraphs 39 and 44).
	With respect to claims 38 and 40, the claimed COAN values are consistent with those that are associated with the carbon blacks taught by Makiuchi and Komori and Applicant has not provided a conclusive showing of unexpected results for the claimed values (lone comparative example is devoid of first and second carbon blacks while Komori specifically teaches the inclusion of first and second carbon blacks). 
As to claim 49, silica is an optional component of the rubber composition taught by Makiuchi (Paragraph 49).
	With respect to claim 50, Makiuchi (Paragraphs 58+) and Komori (Paragraphs 5 and 6) recognize the inclusion of a coupling agent.
	Regarding claims 51 and 52, Makiuchi teaches the inclusion of stearic acid and the claimed loadings are consistent with those that are conventionally used in tire rubber compositions (Paragraph 75).
As to claims 53 and 54, Makiuchi teaches a sulfur loading between 0.5 phr and 12 phr (Paragraph 76).
	With respect to claims 55 and 56, Makiuchi teaches the inclusion of conventional additives, including metal salts (e.g. nickel or cobalt) (Paragraphs 95 and 98).  It is further noted that the claimed loadings and the type of salt are consistent with those that are conventionally associated with rubber additives.
	Regarding claims 58-60, the rubber composition of Makiuchi includes 0.2-10 phr of an antioxidant, such a p-pheylenediamine (Paragraphs 79-81).
Response to Arguments
Applicant’s arguments with respect to claim(s) 33-60 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        May 9, 2022